Motions for affirmance of final orders of the Supreme Court, Albany County, Special Term, and cross applications for other relief. For the reasons stated in People ex rel. Taras V. Kinnaw (ante, p. 1062, decided herewith), the final orders of the Special Term are modified by reversing so much thereof on the law and the facts as find that the ratio of assessed value to true value in the tax district is 72%. The court makes a new finding on the record before it that such ratio is 85%, and the final orders as thus modified are affirmed, without costs. Heffernan, Brewster, Bergan and Coon, JJ., concur; Foster, P. J., dissents and votes to affirm the original orders. [See 276 App. Div. 722; post, p. 1155.]